
	
		II
		109th CONGRESS
		2d Session
		S. 2826
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 17, 2006
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend and expand relief from the alternative minimum tax and to repeal the
		  extension of the lower rates for capital gains and dividends for 2009 and
		  2010.
	
	
		1.Extension and increase in
			 minimum tax relief to individuals
			(a)In
			 generalSection 55(d)(1) of
			 the Internal Revenue Code of 1986, as amended by the Tax Increase Prevention
			 and Reconciliation Act of 2005, is amended—
				(1)by striking $62,550 in the case of
			 taxable years beginning in 2006 in subparagraph (A) and inserting
			 $66,100 in the case of taxable years beginning in 2007,
			 and
				(2)by striking $42,500 in the case of
			 taxable years beginning in 2006 in subparagraph (B) and inserting
			 $45,900 in the case of taxable years beginning in 2007.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			2.Allowance of
			 nonrefundable personal credits against regular and alternative minimum tax
			 liability
			(a)In
			 generalParagraph (2) of
			 section 26(a) of the Internal Revenue Code of 1986, as amended by the Tax
			 Increase Prevention and Reconciliation Act of 2005, is amended—
				(1)by striking 2006 in the heading
			 thereof and inserting 2007, and
				(2)by striking or 2006 and
			 inserting 2006, or 2007.
				(b)Conforming
			 Provisions
				(1)Section 30B(g) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
					
						(3)Special rule
				for 2007For purposes of any
				taxable year beginning during 2007, the credit allowed under subsection (a)
				(after the application of paragraph (1)) shall not exceed the excess of—
							(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
							(B)the sum of the credits allowable under
				subpart A and this subpart (other than this section and section
				30C).
							.
				(2)Section 30C(d) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
					
						(3)Special rule
				for 2007For purposes of any
				taxable year beginning during 2007, the credit allowed under subsection (a)
				(after the application of paragraph (1)) shall not exceed the excess of—
							(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
							(B)the sum of the credits allowable under
				subpart A and this subpart (other than this
				section).
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			3.Repeal of extension of
			 lower rates for capital gains and dividendsThe amendment made by section 102 of the Tax
			 Increase Prevention and Reconciliation Act of 2005 is repealed and the Internal
			 Revenue Code of 1986 shall be applied as if such amendment had never been
			 enacted.
		
